Cullen, J.
In the original return of the jus tice the testimony is presented
in a form that makes it difficult to discern what the evidence really was, but enough appears from the original and amended returns to show that a fair question of fact was presented to the justice for decision. As there was evidence to support the judgment, no error of law was committed, and this court has no power on appeal to consider the weight of evidence or disturb the finding of fact. Thurber v. Townsend, 22 N. Y. 517. The judgment appealed from should be affirmed, with costs. All concur.